DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2020 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: dose setting element, driver, and end-of-content limiter in claims 4-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites “wherein a first geometry of the distal housing component cooperates with a second .
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 1 recites “wherein a first geometry of the distal housing component cooperates with a second geometry of the proximal housing component to enable relative 20axial displacement but prevent relative rotation” the claim also recites first and second threads.  The broadest reasonable interpretation includes four components the first and second geometries and first and second threads.  The specification does not disclose enough information for one of ordinary skill in the art to use the device with both the geometries and threads such that relative 20axial . 
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 recites “wherein a first geometry of the distal housing component cooperates with a second geometry of the proximal housing component to enable relative 20axial displacement but prevent relative rotation” but does not clarify which components axial displacement and relative rotation is enabled or prevented between, for purposes of examination it is taken as the first and second geometries.  Claim 1 recites “wherein the threaded adjustment component is rotatably fixated so that the adjustment component cannot be rotated without the use of a tool” it is not clear what sort of tool is used or what types of structures or devices are encompassed by the term tool.  Claims 1 and 11 recite “a threaded adjustment component mounted rotatably moveable” it is not clear what is meant by “mounted rotatably moveable” for purposes of examination it is interpreted to mean that the threaded components rotate to engage one another.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (US 2013/0204203 A1).
With regard to claim 1, Mueller et al. teach a drug delivery device for expelling a dose of drug from a held cartridge, the drug delivery device defining a distal drug outlet end and an opposite proximal end (Fig. 1 distal outlet of 16, proximal end opposite) and 5comprising: - a distal housing component (Fig. 1 member 12) holding a cartridge (Fig. 1 member 16) comprising a liquid drug ([0042]) and a piston slideable arranged therein in an axial direction (Fig. 1 member 18),10 - a proximal housing component (Fig. 1 member 14) housing at least in part a dose setting and expelling mechanism comprising a piston rod for exerting a force on the piston of the cartridge in a distal direction for expelling a dose (Fig. 1 member 20), wherein the distal housing component and the proximal housing component are displaceably arranged in axial direction relative to each other for reducing an axial distance between the piston rod and the piston of the cartridge (transition from Fig. 1-Fig. 3), wherein a first geometry of the distal housing component cooperates with a second geometry of the proximal housing component to enable relative20 axial displacement but prevent relative rotation (the first geometry is taken as member 30 which slides axially to be locked in place over the proximal housing, the locking mechanism is taken as the second geometry, as it slides axial displacement is enabled and when it is locked rotation is prevented, [0073], [0075]), wherein the distal housing component comprises a threaded adjustment component mounted rotatably movable being held at an axial fixed location on the distal housing component, the threaded adjustment component defining a first thread being in threaded engagement with a second thread defined by the proximal housing component (Figs. 1-3 threads between 26 and 28, [0072]).  The embodiment of Figs. 1-3 does not disclose that the adjustment component cannot be rotated without the use of a tool.  However, in other 
With regard to claim 11, Mueller et al. teach a drug delivery device for expelling a dose of drug from a held cartridge, the drug delivery device defining a distal drug outlet end and an opposite proximal end (Fig. 1 distal outlet of 16, proximal end opposite) and 5comprising: - a distal housing component (Fig. 1 member 12) holding a cartridge (Fig. 1 member 16) comprising a liquid drug ([0042]) and a piston slideable arranged therein in an axial direction (Fig. 1 member 18),10 - a proximal housing component (Fig. 1 member 14) housing at least in part a dose setting and expelling mechanism comprising a piston rod for exerting a force on the piston of the cartridge in a distal direction for expelling a dose (Fig. 1 member 20), wherein the distal housing component and the proximal housing component are displaceably arranged in axial direction relative to each other for reducing an axial distance between the piston rod and the piston of the cartridge (transition from Fig. 1-Fig. 3), wherein a first geometry of the distal housing component cooperates with a second geometry of the proximal housing component to enable relative20 axial displacement but prevent relative rotation (the first geometry is taken as member 30 which slides axially to be locked in place over the proximal housing, the locking mechanism is .


Claims 4-10 and 12-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (US 2013/0204203 A1) as applied to claims 1 and 11 above, and further in view of Cronenberg et al. (US 2012/0283647 A1).
With regard to claims 4-10 and 12-18, Mueller et al. teach a driver and dosing mechanism ([0036], [0066]) but does not disclose further details or an end-of content-limiter.  .

Response to Arguments
Applicant's arguments filed January 29, 2021 have been fully considered but they are not persuasive. These remarks appear to be the same as presented on July 6, 2020.  No further comments appear to have been made to clarify the previous remarks or respond to the Examiner’s response in the action dated July 27, 2020.  Therefore the Examiner maintains the same response to arguments as provided by the action dated July 27, 2020.  
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783